NO. 07-11-0357-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL A

                               OCTOBER 25, 2011
                        ______________________________


                      MICHAEL ROBERT TIETZ, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                NO. 2,807-A; HONORABLE DAN L. SCHAAP, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                           ABATEMENT AND REMAND


      Following an open plea of guilty, Appellant, Michael Robert Tietz, was convicted

of driving while intoxicated, enhanced, and sentenced to six years confinement.

Appellant timely perfected this appeal. The clerk record filed on October 19, 2011,

contains the Trial Court's Certification of Defendant's Right of Appeal. However, the
certification is not signed by Appellant as required by Rule 25.2(d) of the Texas Rules of

Appellate Procedure.1


       Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings.         Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Certification of Defendant=s Right of Appeal in compliance

with Rule 25.2(d). Once properly completed and executed, the certification shall be

included in a supplemental clerk=s record. See Tex. R. App. P. 34.5(c)(2). The trial

court shall cause this supplemental clerk's record to be filed with the Clerk of this Court

by November 30, 2011. This order constitutes notice to all parties, pursuant to Rule 37.1

of the Texas Rules of Appellate Procedure, of the defective certification.            If a

supplemental clerk=s record containing a proper certification is not filed in accordance

with this order, this matter will be referred to the Court for dismissal. See Tex. R. App.

P. 25.2(d).


       It is so ordered.


                                                             Per Curiam


Do not publish.




1
We note that the signature line for counsel is also blank.

                                                     2